Cc

 

+

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case a L £ D 4

 
     
  

 

 
  

 

UNITED STATES DISTRICT CO TL! 12 2019
SOUTHERN DISTRICT OF CALIFORNIA

L STRICT RT
SOUTHERN bistRier oF Cle eeRss

DEL TY

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
JUAN ANTONIO ALAPIZCO-LAZARRAGA (1)
aka Nino Case Number: 3:18-CR-01896-AJB

Frederick Matthew Carroll
Defendant’s Attorney

USM Number 68163-298

CI -

THE DEFENDANT:

pleaded guilty to count(s) One of the Information

 

C1 was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
21:841, 846 - Conspiracy To Distribute Methamphetamine (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

_] The defendant has been found not guilty on count(s)

 

L] Count(s) is dismissed on the motion of the United States,

 

x] Assessment: $100.00 - Remitted

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

] Fine waived L] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

June 10,2019

Ney hi Sentence f

JS MON. ANTHONY J. BAT
UNITED STATES DIS or JUDGE

 
!
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case -

 

DEFENDANT: JUAN ANTONIO ALAPIZCO-LAZARRAGA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-01896-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
24 months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

Oo

L] The defendant is remanded to the custody of the United States Marshal.

L1 The defendant must surrender to the United States Marshal for this district:
1 at A.M. on

 

 

O_ as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Li onor before
[] as notified by the United States Marshal.
1] as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:
Defendant delivered on to

at , With a certified copy of this judgment.

 

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-01896-AJB
